97 F.3d 38
Antoinette CHAPLAND, Isabel Boyle, individually and asrepresentatives of the class of similarly situatedindividuals, namely those registered voters who were deniedtheir right to vote in the primary election on September 10,1996 due to the failure of the Board of Elections toproperly provide and make accessible the balloting machinesand registration books during the course of the primary daythe 51st assembly District in the County of Kings;  and JohnK. O'Hara, candidate for public office of Member of the NewYork State Assembly in the 51st Assembly District in theCounty of Kings, Plaintiff-Appellant-Cross-Appellee,v.NEW YORK CITY BOARD OF ELECTIONS and Tanya Ruiz, candidatesfor the public office of Member of the New YorkState Assembly in the 51st AssemblyDistrict in the County ofKings, Defendants-Appellees,Felix W. Ortiz, Defendant-Appellee-Cross-Appellant.
Nos. 96-9286L, 96-9288XAP.
United States Court of Appeals,Second Circuit.
Oct. 9, 1996.

John W. Carroll, New York City, for Felix Ortiz.
Robert S. Myers, New York City, for Appellees.
Present:  OAKES, ALTIMARI, MAHONEY, Circuit Judges.
PER CURIAM:


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is REVERSED.


3
On October 1, 1996, the United States District Court for the Eastern District of New York entered an order that granted a preliminary injunction directing the continuation of the September 10, 1996 Democratic primary election for certain offices in Kings County in a number of specified election districts.  The order of the district court is reversed.  No continuation of the primary election shall be held on October 10, 1996.  The mandate shall issue forthwith.  An opinion in the related case  Gold v. Feinberg, Nos. 96-9274, 96-9284, articulating the rationale for this decision will follow.